Citation Nr: 1217995	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-39 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether a reduction in the rating for the Veteran's degenerative disc disease and spondylosis of the thoracolumbar spine from 60 percent to 10 percent, effective April 1, 2008, was proper.

2.  Entitlement to an increased rating for degenerative disc disease and spondylosis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968, and from July 1968 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for the Veteran's lumbar spine disability from 60 percent to 10 percent, effective April 1, 2008.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in October 2011, the Veteran cancelled his hearing request.  

As noted, this appeal was initiated by the RO's January 2008 reduction in the rating assigned for the Veteran's lumbar spine disability.  In July 2008, the Veteran expressed his timely disagreement with the reduction, and contended that a higher rating was warranted for the disability.  In the November 2008 statement of the case, the RO characterized the issue as one for an increased rating for degenerative disc disease and spondylosis of the thoracolumbar spine, and addressed both the reduction of the rating, as well as the Veteran's entitlement to a higher rating.  Subsequent supplemental statements of the case framed the issue as entitlement to a higher rating.  As such, the Veteran has essentially pursued a two-pronged issue involving the propriety of the rating reduction, as well as his entitlement to a higher rating for his lumbar spine disability.  The Board has characterized the issues accordingly and will address both aspects of his claim below. 

By rating decision in May 2010, the RO granted a 20 percent rating for the Veteran's lumbar spine disability from April 19, 2010, the date of a VA examination.  By rating decision in January 2012, the RO granted a 40 percent rating for the Veteran's lumbar spine disability from November 10, 2011, the date of another VA examination.  However, inasmuch as higher ratings available for the disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the second, third, and fourth matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board's decision addressing the rating reduction is set forth below.  The claim for a rating in excess of 20 percent prior to November 10, 2011 and in excess of 40 percent thereafter is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  At the time of the disability rating reduction, the Veteran's lumbar spine disability had been rated as 60 percent disabling based on incapacitating episodes since June 1, 2004.

2.  A VA examination in August 2007 and private treatment records dated in 2008 revealed no incapacitating episodes, but did reflect probative evidence of forward flexion with pain beginning at 45 degrees.


CONCLUSIONS OF LAW

1.  Reduction of the disability rating for degenerative disc disease and spondylosis of the thoracolumbar spine from 60 percent to 10 percent, effective April 1, 2008, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).

2.  Reduction of the disability rating for degenerative disc disease and spondylosis of the thoracolumbar spine from 60 percent to 20 percent, effective April 1, 2008, is proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a September 18, 2007 notice letter, which accompanied the September 2007 rating decision proposing to decrease the rating assigned for the Veteran's lumbar spine disability, provided the Veteran with notice of the proposed reduction and informed him that he could submit evidence to show why the reduction should not be made.  He was also informed that he could request a personal hearing so that he could provide testimony on this matter.  He was advised that if he did not submit additional evidence within 60 days, the adjustment of benefits would go into effect.  Additionally, a September 2008 letter in advised the Veteran of the information and evidence needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and VA treatment records and examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Veteran is service connected for degenerative disc disease and spondylosis of the thoracolumbar spine.  

Degenerative disc disease can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2011).

Disc disease can alternatively be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) and General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235 (2011).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note 5.

As an initial matter, the Board notes that a November 2008 rating decision awarded separate 10 percent ratings for right and left lower extremity radiculopathy effective January 28, 2008.  [The Board notes that such action appears to violate 38 C.F.R. § 4.14 and the General Rating Formula for Diseases and Injuries of the Spine as disc disease can either be rated based on incapacitating episodes or by rating orthopedic and neurologic symptoms separately.  Until April 1, 2008, the Veteran was still in receipt of the 60 percent rating based on incapacitating episodes, and the separate rating for neurological symptoms should not have been assigned prior to that date.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided)].  In a January 2012 rating decision, the RO increased the ratings for radiculopathy of the lower extremities to 20 percent each.

When a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).

Historically, service connection was awarded for the Veteran's lumbar spine disability by a December 2003 rating decision.  The Veteran was assigned a 10 percent rating, effective December 31, 2002.  A temporary total rating was assigned in a January 2005 rating decision.  In a March 2005 rating decision, the Veteran's rating was increased to 60 percent, effective June 1, 2004. 

In September 2007, VA issued a rating decision that proposed to reduce the disability ratings for the Veteran's lumbar spine disability.  The Veteran was provided notification of the proposed reduction in a September 2007 letter.  A January 2008 rating decision reduced the disability ratings for the lumbar spine disability from 60 percent to 10 percent, effective April 1, 2008.  The present appeal ensued.

The Board notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in the September 2007 letter, the Veteran was informed of the proposed reduction for his lumbar spine disability and of his right to submit evidence showing that such change should not be made.  The Veteran submitted nothing further.  Thereafter, the January 2008 rating decision reduced the award.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

Turning to the merits of the reduction, under 38 C.F.R. § 3.344 , if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, the provisions of 38 C.F.R. § 3.344(c) specify that the considerations enumerated in 38 C.F.R. § 3.344(a) and (b) are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (c) (2011).  The Board notes that in Brown v. Brown, the Court noted that 38 C.F.R. §§ 4.2 and 4.10 apply generally to all rating reductions and that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." Id.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

The Board notes that the provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply in this case because the 60 percent ratings for the Veteran's lumbar spine disability was in effect for less than four years.  See 38 C.F.R. § 3.344(c).  

The Board notes that the RO's award of a 60 percent rating in the March 2005 rating decision was based on findings in the February 2005 VA examination.  During that examination, the Veteran complained of constant pain that radiated to the extremities.  The pain was described as crushing and burning in nature.  The Veteran displayed flexion to 80 degrees with pain at 80 degrees, extension to 20 degrees with pain at 20 degrees, bilateral lateral flexion to 20 degrees with pain at 20 degrees, and bilateral rotation to 25 degrees with pain at 25 degrees.  The examiner noted that the Veteran's range of motion was additionally limited after repetitive use by pain, fatigue, weakness, a lack of endurance, and incoordination.  There were signs of intervertebral disc syndrome, and the examiner noted the Veteran had been prescribed bed rest by a physician over the past year, described as being 90 days.  On the basis of this information, the RO assigned a 60 percent rating under Diagnostic Code 5243 for incapacitating episodes having a total duration of at least 12 weeks.  The rating decision included a diary date for a future review examination.

On VA review examination in August 2007, the Veteran displayed flexion to 90 degrees with pain beginning at 45 degrees, extension to 30 degrees with pain at 10 degrees, bilateral lateral flexion to 30 degrees with pain at 10 degrees, and bilateral rotation to 30 degrees with pain at 10 degrees.  After repetitive motion, the range of motion was limited by pain, but not by fatigue, weakness, a lack of endurance, or incoordination.  The additional limitation of motion due to pain was 0 degrees.  There were no signs of intervertebral disc syndrome, and no instances of physician recommended incapacitation.  The Veteran complained of constant pain without radiation to other anatomical regions.  The pain was described as aching and occasionally sharp.  Examination revealed symmetry of the spine in appearance and motion, and normal curvatures without signs of scoliosis, abnormal lordosis, or kyphosis.  There was no evidence of muscle spasm.  The Veteran's gait was normal.

In this case, the basis for the award of a 60 percent rating was incapacitating episodes.  Such were not shown at the time of the August 2007 VA examination.  In addition, private treatment records from 2006 to 2008 also do not reflect any incapacitating episodes or physician prescribed bedrest.  As the only basis for a 60 percent award for the Veteran's lumbar spine disorder is incapacitating episodes, material improvement was shown at the time of the reduction.  Moreover, the private treatment records indicate such improvement was maintained under the ordinary conditions of life.  See Brown, supra. 

However, the Board finds that a reduction to 10 percent was not proper; rather, after resolving all doubt in the Veteran's favor, the Board concludes that the findings during the period in question support a 20 percent rating, when considering the lay assertions and contemporaneous medical evidence. 

In this regard, while the Veteran was able to fully flex at the 2007 VA examination, he had pain beginning at 45 degrees.  The private medical records from 2008 reflect continued complaints of pain.  He received epidural shots, and noted only a few days of relief following the shots.  Specifically, in private medical records of May 2008 and June 2008, the physician noted a full range of motion of the thoracic and lumbar spine.  There was tenderness around the paravertebral muscles.  The thoracolumbar spine had normal kyphosis, a normal appearance, and no scoliosis.  There was no weakness in the spine.  Straight leg raising was negative, deep tendon reflexes were present and normal bilaterally, and knee and ankle jerks were normal.  In a separate private medical record of June 2008, it was noted that the Veteran's lumbar spine disability was disrupting his sleep, causing pain, and affecting his gait. In another June 2008 record, the Veteran was noted to ambulate with a normalizing gait pattern.

In a private medical record of July 2008, there was tenderness of the lumbar spine.  The thoracolumbar spine had normal kyphosis, a normal appearance, and no scoliosis.  Flexion was to 20 degrees and extension was to 10 degrees.  Straight leg testing was negative, there was no weakness, deep tendon reflexes were normal, and knee and ankle jerks were normal.  Less than a month later, in August 2008, a private treatment report noted a full range of motion of the thoracic and lumbar spine.  The thoracolumbar spine had normal kyphosis, a normal appearance, and no scoliosis.  While there was pain, there was no weakness in the spine.  Straight leg testing was negative, deep tendon reflexes were normal, and knee and ankle jerks were normal.

In a private medical record of September 2008, the physician noted a full range of motion of the thoracic and lumbar spine.  There was no scoliosis and normal kyphosis.  There was no weakness of the thoracic or lumbar spine.  Straight leg testing was negative, deep tendon reflexes were normal, and knee and ankle jerks were normal.  Another report in September 2008 revealed muscle spasms were present.  

As there was no evidence of incapacitating episodes during the prior year, or in the months following the reduction, the Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes does not support a compensable evaluation.  Thus, the symptomatology (incapacitating episodes requiring bedrest prescribed by a physician) that served as the basis for the award of the 60 percent rating were no longer present at the 2007 VA examination or in the 2008 medical evidence.  Accordingly, actual improvement in that symptomatology has been shown.  While the evidence does not reflect incapacitating episodes contemporaneous to the rating reduction, the evidence does reflect continued orthopedic functional impairment.  

As discussed above, at the time of the reduction, his disability resulted in symptoms which support a 20 percent rating for the orthopedic manifestations of his thoracolumbar spine disorder.  Specifically, the most probative evidence shows painful motion beginning at 45 degrees forward flexion.  Thus, after resolving all doubt in the Veteran's favor and considering the factors enumerated in DeLuca, the Board finds that a reduction to 20 percent, rather than 10 percent, is proper.  His neurological symptoms have been separately rated effective prior to the reduction, and he did not appeal the evaluations assigned to his lower extremity radiculopathy.  

While the Board acknowledges that a July 2008 private treatment report reflects forward flexion to 20 degrees, he was noted to have full range of motion in the months prior to and less than one month immediately following that report.  During that evaluation, he was noted to appear healthy and comfortable and straight leg raising was negative.  Accordingly, that isolated and inconsistent finding does not support a rating in excess of 20 percent.  Rather, the evidence reflects that he had full range of motion less than a month later.  Accordingly, the preponderance of the evidence of record does not support an evaluation in excess of the 20 percent rating being assigned effective April 1, 2008.  

The Board also acknowledges the March 2012 argument by the Veteran's representative that the August 2007 VA examination was inadequate because there is no indication that a goniometer was used.  The Board points out, however, that there is no indication that a goniometer was not used.  Indeed, the February 2005 VA examination report similarly does not indicate that a goniometer was used on examination.  Moreover, the measurements obtained on VA examination in August 2007 were made by a medical professional who the Board deems competent to render medical findings.  See 38 C.F.R. § 3.159(a)(1).  As such, the examiner's findings are not inadequate. 

Finally, the Board acknowledges that further development is being conducted with respect to the claim for a rating in excess of 20 percent prior to November 10, 2011 and in excess of 40 percent thereafter.  The Board notes that the 2010 VA examiner referenced the Veteran's report of treatment by Dr. Cameron in May, July, and October 2009 and January and April 2010.  As discussed above, the evidence of record establishes that the manifestations supporting the 60 percent rating were no longer present in 2007 and 2008, and that a reduction was warranted.  Records 
from 2009 and later will not reflect the status of the Veteran's spine disability contemporaneous with the reduction.  Thus, the record is sufficient to establish that improvement was shown at the time of the reduction, but that the reduction should have been from 60 percent to 20 percent effective April 1, 2008.  As the records being requested on remand will not impact that decision, the Board sees no reason to delay this determination.


ORDER

The reduction in the evaluation for degenerative disc disease and spondylosis of the thoracolumbar spine from 60 percent to 20 percent (but not to 10 percent), effective April 1, 2008, is proper, and to this extent only the appeal is granted.


REMAND

The Board finds that additional development is necessary with respect to the Veteran's claim for an increased rating from April 1, 2008. 

On VA examination in April 2010, the examiner stated that the Veteran reported experiencing incapacitating episodes requiring physician-prescribed bedrest in May 2009, July 2009, October 2009, January 2010, and April 2010.  The physician ordering the bedrest was identified as Dr. Cameron.  While the most recent records from Dr. Cameron are dated in October 2008 and June 2009, treatment records from the dates listed above have not been obtained.  Accordingly, records from Dr. Cameron dated during 2009 to the present should be requested.  The Veteran should also be asked to identify any other medical professions who have recently treated him for his back disability

Accordingly, the issue is REMANDED for the following action:

1.  Ask the Veteran to provide a completed authorization form so the RO/AMC can request all treatment records concerning the Veteran's thoracolumbar spine disability dated during 2009 to the present from Dr. Cameron.  The Veteran should also be advised that if he has recently received treatment for his thoracolumbar spine disability from other providers, he should complete authorization forms for those providers as well.  After securing any necessary release, the RO/AMC should request any relevant records identified. If any requested records are not available, the Veteran should be notified of such.

2. After conducting any additional development deemed necessary, the RO/AMC should adjudicate the claim for an evaluation in excess of 20 percent prior to November 10, 2011 and in excess of 40 percent thereafter.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


